Citation Nr: 1549071	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether a March 2009 reduction from a 100 percent disability rating to a 0 percent disability rating for adenocarcinoma of the prostate was proper.

2.  Entitlement to an increased disability rating for urinary incontinence status post adenocarcinoma of the prostate, currently evaluated as 40 percent disabling effective August 25, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to January 1972 and from February 1978 to April 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The March 2009 rating decision reduced the Veteran's disability rating for prostate cancer from 100 to 0 percent disabling based on the Veteran's failure to appear for an October 2008 VA examination.  The Veteran filed a September 2009 statement that was accepted as a Notice of Disagreement to the reduction.  Although a Statement of the Case was furnished in May 2011, it addressed only the disability rating and granted a disability rating of 40 percent.  The RO did not, however, provide the Veteran with a statement of the case for his claim relating to whether the reduced rating for prostate cancer was proper.  Under these circumstances, the Board must remand, rather than refer, the claim back to the RO to issue a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

In the May 2011 rating decision, as well as in the May 2011 Statement of the Case, the RO granted a disability rating for urinary incontinence status post prostate cancer of 40 percent effective August 25, 2010.  Later in May 2011, the Veteran filed a Substantive Appeal (VA Form 9).  Rather than accept the VA Form 9 as a notice of disagreement to the May 2011 rating decision, the RO accepted it as a substantive appeal of the 40 percent rating.  Thus, the Veteran was lead to believe that his claim for an increased rating is on appeal.  Moreover, the RO certified the issue on appeal to the Board as an increased rating for urinary incontinence status post prostate cancer.  Therefore, the Board finds that the Veteran's claim for a rating in excess of 40 percent for urinary incontinence status post prostate cancer is properly before the Board in this appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).     

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The VBMS claims file contains the November 2015 Informal Hearing Presentation submitted by the Veteran's representative.  Thus, any future consideration of this Veteran's case should take into consideration the existence of both electronic records.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As explained in the introduction, the RO has not yet issued a statement of the case addressing the Veteran's claim regarding whether the reduction in the rating for prostate cancer was proper.  Thus, the Board must remand this issue for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  38 U.S.C.A. § 7105 (West 2014); Manlicon v. West, 12 Vet. App. 238 (1999).

In addition, the Board finds that any decision with respect to whether the reduced rating for prostate cancer was proper may affect the Veteran's claim for an increased rating, because a hypothetical finding that the reduction was improper would increase the Veteran's disability rating during the period on appeal.  Accordingly, the Board finds that the issue of whether the reduction was proper is inextricably intertwined with the claim for an increased rating currently on appeal.   See Parker v. Brown, 7 Vet. App. 116 (1994); see generally Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to an increased rating must therefore be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The Board also finds that further development is needed prior to disposition of the Veteran's claim for an increased rating.  The Veteran's claims file does not reflect the Veteran's current status with respect to his prostate cancer and/or residuals thereof.  The August 2010 QTC examination is the last evidence of record that reflects the Veteran's status, which is more than five-years old.    

VA's duty to assist includes providing a new medical examination where the record does not adequately reveal the current state of the claimant's disability or when the available evidence is too old for an adequate evaluation of the current condition.   Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Thus, the Board finds a new VA examination is necessary to determine the current status of the Veteran's prostate cancer and/or residuals thereof.  38 C.F.R. § 3.326(a) (2015).  Therefore, this case is remanded for a new VA examination.

VA's duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The last VA treatment record in the claims file is from March 2010.  The record states that prostate cancer is stable, notes an increase in prostate-specific antigen (PSA), and provides that the Veteran is to follow up as scheduled with radiation oncology.  In addition, the Veteran stated in June 2010 that he was still getting treatment for his condition.  

Thus, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, the Board notes that the Veteran has not been provided notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) concerning his claim for an increased rating of his residuals of prostate cancer.  Thus, appropriate notice should be provided to the Veteran on remand if the reduction in the Veteran's disability rating is found to be proper.
             
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all pertinent VA medical records from March 1, 2010 to the present with the Veteran's claims file.   

2.  In response to the Veteran's September 2009 Notice of Disagreement, take all indicated action pursuant to 38 U.S.C.A. § 7105 in order to furnish the Veteran and his representative a fully responsive statement of the case relating to the issue of whether the reduction in the rating for prostate cancer was proper.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board, and after any necessary development has been completed.

3.  Send the Veteran appropriate VCAA notice with respect to his claim for increased evaluation of his residuals of prostate cancer, if applicable.  

4.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner competent to evaluate the current nature and severity of the Veteran's prostate cancer and/or residuals thereof.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

After appropriate examination, the examiner should state whether there has been a local reoccurrence or metastasis of the Veteran's prostate cancer.

The examiner also should discuss any and all symptomatology associated with the Veteran's residuals of prostate cancer.  The examiner should specifically address whether the Veteran has any renal dysfunction, voiding dysfunction, urinary frequency dysfunction, or obstructed voiding dysfunction as a result of his prostate cancer residuals, and evaluate each present dysfunction as appropriate under 38 C.F.R. § 4.115b.

5.  Following any additional indicated development, readjudicate the Veteran's claim for increased evaluation of his prostate cancer residuals for the period beginning August 25, 2010.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.   
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




